Citation Nr: 0628702	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for photodermatitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to October 
1990. 

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision rendered by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's skin disability, 
classified as photodermatitis, more nearly approximates 
eczema with ulceration, extensive exfoliation, or crusting, 
systemic or nervous manifestations, or that is exceptionally 
repugnant. 

2.  From August 30, 2002, the veteran's skin disability, 
classified as photodermatitis, more nearly approximates 
dermatitis or eczema affecting more than 40 percent of the 
entire body or more than 40 percent of exposed areas or; a 
requirement of constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the schedular criteria for a 
rating of 50 percent, but no higher, for photodermatitis are 
approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).

2.  From August 30, 2002, the schedular criteria for a rating 
of 60 percent, but no higher, for photodermatitis are 
approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in March 2003, February 2005, and March 2006 from VA as well 
as the February 2006 supplemental statement of the case 
(SSOC) issued by the RO met the four notice requirements 
specified in Pelegrini.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran after the RO adjudicated 
the veteran's increased rating claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice was harmless error.  In this case, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which she 
has received in this case.  The content of the notice fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claim was readjudicated in the February 2006 SSOC.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, the Board finds no defect in 
notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in a 
March 2006 letters from VA.  She has been notified of all 
five elements of a service connection claim, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, private treatment records, and VA outpatient 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  Multiple VA examinations were obtained to evaluate 
the veteran's service-connected skin disability.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claim 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claim.  38 C.F.R. 
§ 3.159(d) (2005).



The Merits of the Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board must carefully consider the "benefit-of-the-
doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The veteran's skin disability, classified as photodermatitis, 
is currently rated as 30 percent disabling under Diagnostic 
Codes 7899-7806.  The veteran's diagnosed skin disability 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2005).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2005).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2005).  Therefore, her service-connected skin disability is 
rated according to the analogous condition of dermatitis or 
eczema under Diagnostic Code 7806.

VA revised the criteria for evaluating skin disabilities, 
effective August 30, 2002.  67 Fed. Reg. 49590-49599 (2002).  
The version of the regulation that is more favorable to the 
appellant is to be applied to the facts of her case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the criteria in effect prior to August 30, 2002, the 
veteran's skin disability was to be rated as eczema in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 
30 percent rating is warranted when there is eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002).

Under the revised rating criteria in Diagnostic Code 7806, a 
30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  A 60 percent rating is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

In the August 2006 written brief presentation, the veteran's 
representative contended that the veteran should be scheduled 
for another VA examination because the most current VA 
examination dated in March 2005 was not conducted during the 
active stage of her infection, did not discuss specific 
rating criteria, and did not comment on the socio-industrial 
impact of her service-connected skin disability.

Taking into consideration all of the medical evidence, the 
Board finds that it is sufficient to rate the disability 
under appeal.  See also Voerth v. West, 13 Vet. App. 117 
(1999) ((Holding that (1) where veteran testified that his 
cyst, when inflamed, did not have an impact upon his 
employment, and; (2) where veteran stated that his worsened 
condition would "only last a day or two," the Board was not 
required to schedule a rating examination for the period the 
cyst was inflamed, because "a person who experiences a 
worsened condition for a few days out of a year simply is 
less impaired than someone who suffers from the worsened 
condition for weeks or months.")).  Cf. Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992).  Competent medical evidence of record contains 
private treatment notes and VA outpatient records spanning 
over 7 years.  There are also several VA examination reports 
of record dated in September 1998, May 1999, January 2001, 
and March 2005.  

In a September 1998 VA examination report, the examiner 
listed a diagnosis of photosensitivity reaction, likely 
systemic lupus and noted that the condition was treated with 
Prednisone.  Physical examination findings were reported as 
numerous eruptions of seborrheic keratosis and 
hypopigmentation and erythematous swollen skin on both 
forearms.  Diagnoses of photosensitivity and severe 
photodermatitis were listed in a May 1999 VA examination 
report.  

Private treatment notes dated from 1998 to 2005 showed 
findings of sun sensitivity, sun allergy, undifferentiated 
connective tissue disease, scleroderma, seborrheic 
dermatitis, and continued treatment with Prednisone.  In a 
July 2001 statement, the veteran's private physician 
indicated that the diagnosis of scleroderma was based on skin 
changes of her forearms, arthritis, and parotitis.  

An impression of photosensitivity in a pattern suggestive of 
solar urticaria was listed in a January 2001 VA examination 
report.  It was noted in the report that the cause of the 
veteran's photosensitivity was not known.  The examiner 
indicated that the veteran had an eczematous eruption on the 
arms and axilla unrelated to photodermatitis and swelling 
from sun exposure between the months of March and November.  
Objective findings of lichenified skin over the dorsal 
aspects of both forearms and both axillae, multiple 
seborrheic keratoses on back and face, and marked bilateral 
hand edema as well as marked leg edema were noted in the 
report.  

The examiner further stated that the veteran's rash was not 
especially disfiguring during the examination except on the 
hands but noted the veteran's report that  others inquired as 
to the reasons for her face and arms becoming swollen during 
the summer months.  Thereafter, the examiner detailed that 
the veteran's condition was repugnative enough to elicit 
comments from others for at least 2/3 or 3/4 of the year.     

In a March 2005 VA examination report, the same VA examiner 
from the January 2001 report noted that 23 percent of the 
veteran's total body surface was evident of skin disease.  
The veteran did not report any corticosteroid or topical 
treatment of her skin symptomatology at this time.  The 
examiner listed a diagnosis of serologic connective tissue 
disease suggestive of progressive systemic sclerosis with 
related photodermatitis affecting the face and arms and 
eczematous changes on the hands and arms with swelling as 
well as tenderness of the legs.  

The examiner indicated that the veteran's connective tissue 
disease with related photodermatitis was not "by clear 
history" related to rashes incurred during service.  
However, it was noted in the March 2005 report, that the same 
examiner in his January 2001 report believed that the 
veteran's photodermatitis consistent with connective tissue 
disease with serologic progressive systemic sclerosis could 
be added to her service-connected skin disability.  
Consequently, the examiner concluded that approximately 40 
percent of the veteran's body surface area could be affected 
with her service-connected skin disability.  

While the examiner stated that his claims file review did not 
confirm photosensitive dermatosis beginning in service and 
noted that photosensitivity was not classically associated 
with progressive systemic sclerosis, he indicated that there 
can be overlap syndromes of lupous and malar rash most 
consistent with lupus that are supposed to be dermatitis 
and/or progressive systemic sclerosis.  Thus, in this case, 
there will be no attempt to dissociate any skin 
symptomatology associated with progressive systemic sclerosis 
or lupus from the veteran's service-connected skin 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).

Having carefully considered the evidence of record and the 
applicable law, the Board finds that the weight of the 
evidence, as to the assignment of a 50 percent disability 
rating prior to August 30, 2002 and the assignment of a 60 
percent rating from August 30, 2002, is in approximate 
balance and the claim will be granted to this extent.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Objective medical evidence of record approximates findings 
consistent with a 50 percent disability evaluation for the 
veteran's service-connected skin disability under the 
regulations in effect prior to August 30, 2002.  While there 
has been no indication that the veteran's photodermatitis has 
been productive of ulceration, extensive exfoliation, or 
crusting, evidence of record shows that the veteran's skin 
disability has systemic manifestations and was considered by 
the examiner in the January 2001 VA examination report to be 
repugnative for a portion of the year.    

Competent medical evidence of record also approximates 
findings consistent with a 60 percent disability evaluation 
for the veteran's service-connected skin disability under the 
regulations in effect from August 30, 2002.  In the March 
2005 VA examination report, the examiner concluded that 
approximately 40 percent of the veteran's body surface area 
could be affected with her service-connected skin disability.  
Further, while the March 2005 VA examination report did not 
show current topical or corticosteroid treatment for the 
veteran's skin disability, evidence of record clearly shows 
that the veteran's skin symptomatology was continually 
treated with a corticosteroid (Prednisone) during the appeal 
period.    

There has also been consideration of the clinical 
manifestations of the veteran's service-connected skin 
disability and its effects on her earning capacity and 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2005).  
At present, however, there is no basis for assignment of an 
evaluation, other than that noted above.  Evidence of record 
only indicates that the veteran has avoided sun exposure and 
worked at night at a drug store until December 2003.  A March 
2004 statement from the veteran's employer shows that she was 
no longer working at the drug store because she was unable to 
perform her job as cashier.      

As a state of relative equipoise has been reached in this 
case, the benefit of the doubt rule will be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  Based on the 
consideration of medical evidence of record, the Board finds 
that the veteran's service-connected skin disability 
symptomatology more nearly approximates a 50 percent rating 
prior to August 30, 2002 and a 60 percent rating from August 
30, 2002.  In addition, these ratings are the maximum 
percentages allowed under the old and revised criteria for 
skin disabilities.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2005), Diagnostic Code 7806 (2002).


ORDER

Prior to August 30, 2002, an increased evaluation of 50 
percent, and no higher, is granted for photodermatitis, 
subject to controlling regulations governing the payment of 
monetary benefits.

From August 30, 2002, an increased evaluation of 60 percent, 
and no higher, is granted for photodermatitis, subject to 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


